

115 HR 8 PCS: Water Resources Development Act of 2018
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 488115th CONGRESS2d SessionH. R. 8IN THE SENATE OF THE UNITED STATESJune 11, 2018ReceivedJune 26, 2018Read twice and placed on the calendarAN ACTTo provide for improvements to the rivers and harbors of the United States, to provide for the
			 conservation and development of water and related resources, and for other
 purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the Water Resources Development Act of 2018.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Secretary defined.Title I—General ProvisionsSec. 101. Sense of Congress regarding water resources development bills.Sec. 102. Assessment of harbors and inland harbors.Sec. 103. Levee safety initiative reauthorization.Sec. 104. Dam safety.Sec. 105. Rehabilitation of Corps of Engineers constructed dams.Sec. 106. Forecast-informed reservoir operations.Sec. 107. Identification of nonpowered dams for hydropower development.Sec. 108. Emergency response to natural disasters.Sec. 109. Integrated water resources planning.Sec. 110. Mitigation banks.Sec. 111. Indian Tribes.Sec. 112. Columbia River.Sec. 113. Dissemination of information.Sec. 114. Non-Federal engagement and review.Sec. 115. Comprehensive backlog report.Sec. 116. Structures and facilities constructed by Secretary.Sec. 117. Transparency in administrative expenses.Sec. 118. Study of the future of the United States Army Corps of Engineers.Sec. 119. Acknowledgment of credit.Sec. 120. Non-Federal implementation pilot program.Sec. 121. Study of water resources development projects by non-Federal interests.Sec. 122. Construction of water resources development projects by non-Federal interests.Sec. 123. Technical assistance for regional coalitions.Sec. 124. Advanced funds for water resources development studies and projects.Sec. 125. Funding to process permits.Sec. 126. Study on economic and budgetary analyses.Sec. 127. Study of corrosion management at Corps of Engineers projects.Sec. 128. Costs in excess of Federal participation limit.Sec. 129. Report on innovative materials.Sec. 130. Study on Corps of Engineers.Sec. 131. GAO study.Sec. 132. GAO report on Alaska Native village relocation efforts due to flooding and erosion threats.Sec. 133. Study and report on expediting certain waiver processes.Sec. 134. Corps of Engineers continuing authorities program.Sec. 135. Credit or reimbursement.Sec. 136. Lake Okeechobee regulation schedule review.Sec. 137. Missouri River.Sec. 138. Access to real estate data.Sec. 139. Aquatic invasive species research.Sec. 140. Harmful algal bloom technology demonstration.Sec. 141. Bubbly Creek, Chicago ecosystem restoration.Sec. 142. Operation and maintenance of navigation and hydroelectric facilities.Sec. 143. Hurricane and storm damage reduction.Sec. 144. Post-disaster watershed assessments in the territories of the United States.Sec. 145. Old River control structure, Louisiana.Sec. 146. Dredge pilot program.Sec. 147. Disposition of projects.Sec. 148. Sense of Congress.Sec. 149. Community engagement.Sec. 150. Operation and maintenance of existing infrastructure.Sec. 151. Clarification for integral determination.Sec. 152. Cost share payment for certain projects.Sec. 153. Locks on Allegheny River.Sec. 154. Assistance relating to water supply.Sec. 155. Noise pollution abatement and mitigation.Sec. 156. Property acquisition.Sec. 157. Sense of Congress on navigation safety.Sec. 158. Cost and benefit feasibility assessment.Sec. 159. Study on Stormwater Runoff Requirements.Sec. 160. Sense of Congress relating to Puerto Rico.Sec. 161. Dredged material management plans.Sec. 162. Feasibility of Chicago Sanitary and Ship Canal Dispersal Barriers Project, Illinois.Sec. 163. Sense of Congress encouraging non-Federal dredged material placement sponsors.Sec. 164. Project completion for disaster areas.Sec. 165. Inclusion of project or facility in Corps of Engineers workplan.Sec. 166. Mississippi River and Tributaries Project.Sec. 167. Maintenance of high risk flood control projects.Sec. 168. Contributed funds for non-Federal reservoir operations.Sec. 169. Corps of Engineers continuing authorities program.Title II—StudiesSec. 201. Authorization of proposed feasibility studies.Sec. 202. Additional studies.Sec. 203. Expedited completion of reports for certain projects.Sec. 204. Plymouth Harbor, Massachusetts.Sec. 205. Brandon Road study.Sec. 206. Houston and Coastal Texas.Title III—Deauthorizations, Modifications, and Related ProvisionsSec. 301. Deauthorization of inactive projects.Sec. 302. Backlog prevention.Sec. 303. Project modifications.Sec. 304. Milwaukee Harbor, Milwaukee, Wisconsin.Sec. 305. Bridgeport Harbor, Connecticut.Sec. 306. Conveyances.Sec. 307. Clatsop County, Oregon.Sec. 308. Kissimmee River restoration, Central and Southern Florida.Sec. 309. Lytle and Cajon Creeks, California.Sec. 310. Yuba River Basin, California.Sec. 311. Boston harbor reserved channel deauthorizations.Sec. 312. Continued authorization of certain projects.Sec. 313. Puget sound nearshore ecosystem restoration.Sec. 314. Land conveyance.Sec. 315. Cedar River, Cedar Rapids, Iowa.Sec. 316. Corps of Engineers bridge repair and divestiture program for New England evacuation routes.Sec. 317. Port of Whitman County.Sec. 318. Hampton Harbor, New Hampshire, navigation improvement project.Sec. 319. Portsmouth Harbor and Piscataqua River.Title IV—Water Resources InfrastructureSec. 401. Project authorizations.2.Secretary definedIn this Act, the term Secretary means the Secretary of the Army.IGeneral Provisions101.Sense of Congress regarding water resources development billsIt is the sense of Congress that, because the missions of the Corps of Engineers for navigation, flood control, beach erosion control and shoreline protection, hydroelectric power, recreation, water supply, environmental protection, restoration, and enhancement, and fish and wildlife mitigation benefit all Americans, and because water resources development projects are critical to maintaining the country’s economic prosperity, national security, and environmental protection, Congress should consider a water resources development bill not less often than once every Congress.102.Assessment of harbors and inland harborsSection 210(e) of the Water Resources Development Act of 1986 (33 U.S.C. 2238) is amended—(1)in paragraph (1), by striking shall assess the and inserting shall assess, and issue a report to Congress on, the; and(2)in paragraph (2), by adding at the end the following:(C)Opportunities for beneficial use of dredged materialsIn carrying out paragraph (1), the Secretary shall identify potential opportunities for the beneficial use of dredged materials obtained from harbors and inland harbors referred to in subsection (a)(2), including projects eligible under section 1122 of the Water Resources Development Act of 2016 (130 Stat. 1645; 33 U.S.C. 2326 note)..103.Levee safety initiative reauthorizationTitle IX of the Water Resources Development Act of 2007 (33 U.S.C. 3301 et seq.) is amended—(1)in section 9005(g)(2)(E)(i), by striking 2015 through 2019 and inserting 2019 through 2023; and(2)in section 9008, by striking 2015 through 2019 each place it appears and inserting 2019 through 2023.104.Dam safetySection 14 of the National Dam Safety Program Act (33 U.S.C. 467j) is amended by striking 2015 through 2019 each place it appears and inserting 2019 through 2023.105.Rehabilitation of Corps of Engineers constructed damsSection 1177 of the Water Resources Development Act of 2016 (33 U.S.C. 467f–2 note) is amended—(1)in subsection (e), by striking $10,000,000 and inserting $40,000,000; and(2)in subsection (f), by striking $10,000,000 and inserting $40,000,000.106.Forecast-informed reservoir operations(a)Report on forecast-Informed reservoir operationsNot later than one year after the date of completion of the forecast-informed reservoir operations research study pilot program at Coyote Valley Dam, Russian River Basin, California (authorized by the River and Harbor Act of 1950 (64 Stat. 177)), the Secretary shall issue a report to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate on the results of the study pilot program.(b)Contents of reportThe Secretary shall include in the report issued under subsection (a)—(1)an analysis of the use of forecast-informed reservoir operations at Coyote Valley Dam, California;(2)an assessment of the viability of using forecast-informed reservoir operations at other dams owned or operated by the Secretary;(3)an identification of other dams owned or operated by the Secretary where forecast-informed reservoir operations may assist the Secretary in the optimization of future reservoir operations; and(4)any additional areas for future study of forecast-informed reservoir operations.107.Identification of nonpowered dams for hydropower development(a)In generalNot later than 18 months after the date of enactment of this section, the Secretary shall develop a list of existing nonpowered dams owned and operated by the Corps of Engineers that have the greatest potential for hydropower development.(b)ConsiderationsIn developing the list under subsection (a), the Secretary may consider the following:(1)The compatibility of hydropower generation with existing purposes of the dam.(2)The proximity of the dam to existing transmission resources.(3)The existence of studies to characterize environmental, cultural, and historic resources relating to the dam.(4)Whether hydropower is an authorized purpose of the dam.(c)AvailabilityThe Secretary shall provide the list developed under subsection (a) to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate, and make such list available to the public.108.Emergency response to natural disasters(a)In generalSection 5(a)(1) of the Act of August 18, 1941 (33 U.S.C. 701n(a)(1)) is amended in the first sentence—(1)by striking strengthening, raising, extending, or other modification thereof and inserting strengthening, raising, extending, realigning, or other modification thereof; and(2)by striking structure or project damaged or destroyed by wind, wave, or water action of other than an ordinary nature to the design level of protection when, in the discretion of the Chief of Engineers, and inserting structure or project damaged or destroyed by wind, wave, or water action of other than an ordinary nature to either the pre-storm level or the design level of protection, whichever provides greater protection, when, in the discretion of the Chief of Engineers,.(b)DurationSection 156(e) of the Water Resources Development Act of 1976 (42 U.S.C. 1962d–5f(e)) is amended by striking 6 years and inserting 9 years.109.Integrated water resources planningIn carrying out a water resources development feasibility study, the Secretary shall consult with local governments in the watershed covered by such study to determine if local water management plans exist, or are under development, for the purposes of stormwater management, water quality improvement, aquifer recharge, water storage, or water reuse.110.Mitigation banks(a)Definition of mitigation bankIn this section, the term mitigation bank has the meaning given that term in section 332.2 of title 33, Code of Federal Regulations.(b)GuidanceThe Secretary shall issue guidance on the use of mitigation banks to meet requirements for water resources development projects in order to update mitigation bank credit release schedules to—(1)support the goal of achieving efficient permitting and maintaining appropriate environmental protections; and(2)promote increased transparency in the use of mitigation banks.(c)RequirementsThe guidance issued under subsection (b) shall—(1)be consistent with—(A)part 230 of title 40, Code of Federal Regulations;(B)section 906 of the Water Resources Development Act of 1986 (33 U.S.C. 2283);(C)part 332 of title 33, Code of Federal Regulations; and(D)section 314(b) of the National Defense Authorization Act for Fiscal Year 2004 (Public Law 108–136; 33 U.S.C. 1344 note); and(2)provide for—(A)the mitigation bank sponsor to provide sufficient financial assurances to ensure a high level of confidence that the compensatory mitigation project will be successfully completed, in accordance with applicable performance standards, under section 332.3(n) of title 33, Code of Federal Regulations;(B)the mitigation bank sponsor to reserve the share of mitigation bank credits required to ensure ecological performance of the mitigation bank, in accordance with section 332.8(o) of title 33, Code of Federal Regulations; and(C)all credits except for the share reserved under subparagraph (B) to be available upon completion of the construction of the mitigation bank.111.Indian Tribes(a)Cost sharing provisions for the territories and Indian TribesSection 1156(a)(2) of the Water Resources Development Act of 1986 (33 U.S.C. 2310(a)(2)) is amended by striking section 102 of the Federally Recognized Indian Tribe List Act of 1994 (25 U.S.C. 5130) and inserting section 4(e) of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304(e)).(b)Written agreement requirement for water resources projectsSection 221(b)(1) of the Flood Control Act of 1970 (42 U.S.C. 1962d–5b(b)(1)) is amended by striking a federally recognized Indian tribe and, as defined in section 3 of the Alaska Native Claims Settlement Act (43 U.S.C. 1602), a Native village, Regional Corporation, and Village Corporation and inserting an Indian tribe, as defined in section 4(e) of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304(e)).112.Columbia River(a)Bonneville Dam, OregonSection 1178(c)(1)(A) of the Water Resources Development Act of 2016 (130 Stat. 1675) is amended by striking may provide assistance and inserting may provide assistance, which may include housing and related improvements,.(b)John Day Dam, Washington and Oregon(1)In generalThe Secretary shall, not later than 180 days after the date of enactment of this Act, and in consultation with the Secretary of the Interior, conduct a study to determine the extent to which Indian Tribes have been displaced as a result of the construction of the John Day Dam, Columbia River, Washington and Oregon, as authorized by section 204 of the Flood Control Act of 1950 (64 Stat. 179), including an assessment of effects related to housing and related improvements.(2)Additional actionsIf the Secretary determines, based on the study under paragraph (1), that assistance is required, the Secretary may use all existing authorities of the Secretary to provide assistance, which may include housing and related improvements, to Indian Tribes displaced as a result of the construction of the John Day Dam, Columbia River, Washington and Oregon.(3)RepealSection 1178(c)(2) of the Water Resources Development Act of 2016 (130 Stat. 1675) is repealed.(c)The Dalles Dam, Washington and OregonThe Secretary, in consultation with the Secretary of the Interior, shall complete a village development plan for any Indian Tribe displaced as a result of the construction of the Dalles Dam, Columbia River, Washington and Oregon, as authorized by section 204 of the Flood Control Act of 1950 (64 Stat. 179).113.Dissemination of information(a)FindingsCongress finds the following:(1)Congress plays a central role in identifying, prioritizing, and authorizing vital water resources infrastructure activities throughout the United States.(2)The Water Resources Reform and Development Act of 2014 (Public Law 113–121) established a new and transparent process to review and prioritize the water resources development activities of the Corps of Engineers with strong congressional oversight.(3)Section 7001 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2282d) requires the Secretary to develop and submit to Congress each year a Report to Congress on Future Water Resources Development and, as part of the annual report process, to—(A)publish a notice in the Federal Register that requests from non-Federal interests proposed feasibility studies and proposed modifications to authorized water resources development projects and feasibility studies for inclusion in the report; and(B)review the proposals submitted and include in the report those proposed feasibility studies and proposed modifications that meet the criteria for inclusion established under such section 7001.(4)Congress will use the information provided in the annual Report to Congress on Future Water Resources Development to determine authorization needs and priorities for purposes of water resources development legislation.(5)To ensure that Congress can gain a thorough understanding of the water resources development needs and priorities of the United States, it is important that the Secretary take sufficient steps to ensure that non-Federal interests are made aware of the new annual report process, including the need for non-Federal interests to submit proposals during the Secretary’s annual request for proposals in order for such proposals to be eligible for consideration by Congress.(b)Dissemination of process informationThe Secretary shall develop, support, and implement education and awareness efforts for non-Federal interests with respect to the annual Report to Congress on Future Water Resources Development required under section 7001 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2282d), including efforts to—(1)develop and disseminate technical assistance materials, seminars, and guidance on the annual process as it relates to non-Federal interests;(2)provide written notice to local elected officials and previous and potential non-Federal interests on the annual process and on opportunities to address local water resources challenges through the missions and authorities of the Corps of Engineers;(3)issue guidance for non-Federal interests to assist such interests in developing proposals for water resources development projects that satisfy the requirements of such section 7001; and(4)provide, at the request of a non-Federal interest, assistance with researching and identifying existing project authorizations and Corps of Engineers decision documents.114.Non-Federal engagement and review(a)Public notice(1)In generalPrior to developing and issuing any new or revised implementation guidance for a covered water resources development law, the Secretary shall issue a public notice that—(A)informs potentially interested non-Federal stakeholders of the Secretary’s intent to develop and issue such guidance; and(B)provides an opportunity for interested non-Federal stakeholders to engage with, and provide input and recommendations to, the Secretary on the development and issuance of such guidance.(2)Issuance of noticeThe Secretary shall issue the notice under paragraph (1) through a posting on a publicly accessible website dedicated to providing notice on the development and issuance of implementation guidance for a covered water resources development law.(b)Stakeholder engagement(1)InputThe Secretary shall allow a minimum of 60 days after issuance of the public notice under subsection (a) for non-Federal stakeholders to provide input and recommendations to the Secretary, prior to finalizing implementation guidance for a covered water resources development law.(2)OutreachThe Secretary may, as appropriate (as determined by the Secretary), reach out to non-Federal stakeholders and circulate drafts of implementation guidance for a covered water resources development law for informal feedback and recommendations.(c)Development of guidanceWhen developing implementation guidance for a covered water resources development law, the Secretary shall take into consideration the input and recommendations received from non-Federal stakeholders, and make the final guidance available to the public on-line on a publicly accessible website.(d)Covered water resources development lawIn this section, the term covered water resources development law means—(1)the Water Resources Reform and Development Act of 2014;(2)the Water Resources Development Act of 2016;(3)this Act; and(4)any Federal water resources development law enacted after the date of enactment of this Act.115.Comprehensive backlog reportSection 1001(b)(4) of the Water Resources Development Act of 1986 (33 U.S.C. 579a(b)(4)) is amended—(1)in the header, by inserting and operation and maintenance after backlog;(2)by amending subparagraph (A) to read as follows:(A)In generalThe Secretary shall compile and publish—(i)a complete list of all projects and separable elements of projects of the Corps of Engineers that are authorized for construction but have not been completed; and(ii)a list of major Federal operation and maintenance needs of projects and properties under the control of the Corps of Engineers.;(3)in subparagraph (B)—(A)in the heading, by inserting backlog before information; and(B)in the matter preceding clause (i), by striking subparagraph (A) and inserting subparagraph (A)(i);(4)by redesignating subparagraph (C) as subparagraph (D) and inserting after subparagraph (B) the following:(C)Required operation and maintenance informationThe Secretary shall include on the list developed under subparagraph (A)(ii), for each project and property under the control of the Corps of Engineers on that list—(i)the authority under which the project was authorized or the property was acquired by the Corps of Engineers;(ii)a brief description of the project or property;(iii)an estimate of the Federal costs to meet the major operation and maintenance needs at the project or property; and(iv)an estimate of unmet or deferred operation and maintenance needs at the project or property.; and(5)in subparagraph (D), as so redesignated—(A)in clause (i), in the matter preceding subclause (I), by striking Not later than 1 year after the date of enactment of this paragraph, the Secretary shall submit a copy of the list and inserting For fiscal year 2019, and biennially thereafter, in conjunction with the President’s annual budget submission to Congress under section 1105(a) of title 31, United States Code, the Secretary shall submit a copy of the lists; and(B)in clause (ii), by striking list and inserting lists.116.Structures and facilities constructed by SecretarySection 14 of the Act of March 3, 1899 (33 U.S.C. 408) is amended by adding at the end the following:(d)Work definedFor the purposes of this section, the term work shall not include unimproved real estate owned or operated by the Secretary as part of a water resources development project if the Secretary determines that modification of such real estate would not affect the function and usefulness of the project..117.Transparency in administrative expensesSection 1012(b)(1) of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2315a(b)(1)) is amended by striking The Secretary and inserting Not later than 1 year after the date of enactment of the Water Resources Development Act of 2018, the Secretary.118.Study of the future of the United States Army Corps of Engineers(a)In generalThe Secretary shall enter into an agreement with the National Academy of Sciences to convene a committee of experts to carry out a comprehensive study on—(1)the ability of the Corps of Engineers to carry out its statutory missions and responsibilities, and the potential effects of transferring the functions (including regulatory obligations), personnel, assets, and civilian staff responsibilities of the Secretary relating to civil works from the Department of Defense to a new or existing agency or subagency of the Federal Government, including how such a transfer might affect the Federal Government’s ability to meet the current statutory missions and responsibilities of the Corps of Engineers; and(2)improving the Corps of Engineers’ project delivery processes, including recommendations for such improvements, taking into account factors including—(A)the effect of the annual appropriations process on the ability of the Corps of Engineers to efficiently secure and carry out contracts for water resources projects and perform regulatory obligations;(B)the effect that the current Corps of Engineers leadership and geographic structure at the division and district levels has on its ability to carry out its missions in a cost-effective manner; and(C)the effect of the frequency of rotations of senior leaders of the Corps of Engineers and how such frequency affects the function of the district.(b)ConsiderationsThe study carried out under subsection (a) shall include consideration of—(1)effects on the national security of the United States;(2)the ability of the Corps of Engineers to maintain sufficient engineering capability and capacity to assist ongoing and future operations of the United States armed services; and(3)emergency and natural disaster response obligations of the Federal Government that are carried out by the Corps of Engineers.(c)ConsultationThe agreement entered into under subsection (a) shall require the National Academy to, in carrying out the study, consult with—(1)the Department of Defense, including the Secretary of the Army and the Assistant Secretary of the Army for Civil Works;(2)the Department of Transportation;(3)the Environmental Protection Agency;(4)the Department of Homeland Security;(5)the Office of Management and Budget;(6)other appropriate Federal agencies;(7)professional and nongovernmental organizations; and(8)the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate.(d)Submission to CongressThe Secretary shall submit the final report of the National Academy containing the findings of the study carried out under subsection (a) to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate not later than 2 years after the date of enactment of this Act.119.Acknowledgment of creditSection 7007(a) of the Water Resources Development Act of 2007 (121 Stat. 1277; 128 Stat. 1226) is amended by adding at the end the following: Notwithstanding section 221(a)(4)(C)(i) of the Flood Control Act of 1970 (42 U.S.C. 1962d–5b(a)(4)(C)(i)), the Secretary may provide credit for work carried out during the period beginning on November 8, 2007, and ending on the date of enactment of the Water Resources Development Act of 2018 by the non-Federal interest for a project under this title if the Secretary determines that the work is integral to the project and was carried out in accordance with the laws specified in section 5014(i)(2)(A) of the Water Resources Reform and Development Act of 2014 (128 Stat. 1331) and all other applicable Federal laws..120.Non-Federal implementation pilot programSection 1043(b) of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2201 note) is amended—(1)in paragraph (3)(A)(i)—(A)in the matter preceding subclause (I)—(i)by striking 15 and inserting 20; and(ii)by striking prior to the date of enactment of this Act;(B)in subclause (I)—(i)in the matter preceding item (aa), by inserting that have been authorized for construction prior to the date of enactment of this Act and after not more than 12 projects; and(ii)in item (bb), by striking ; and and inserting a semicolon;(C)in subclause (II)—(i)by inserting that have been authorized for construction prior to the date of enactment of this Act and after not more than 3 projects; and(ii)by striking the semicolon and inserting ; and; and(D)by adding at the end the following:(III)not more than 5 projects that have been authorized for construction, but did not receive the authorization prior to the date of enactment of this Act;; and(2)in subsection (b)(8) by striking 2015 through 2019 and inserting 2019 through 2023.121.Study of water resources development projects by non-Federal interestsSection 203 of the Water Resources Development Act of 1986 (33 U.S.C. 2231) is amended—(1)in subsection (a)(1), by inserting federally authorized before feasibility study;(2)by amending subsection (c) to read as follows:(c)Submission to Congress(1)Review and submission of studies to CongressNot later than 180 days after the date of receipt of a feasibility study of a project under subsection (a)(1), the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that describes—(A)the results of the Secretary’s review of the study under subsection (b), including a determination of whether the project is feasible;(B)any recommendations the Secretary may have concerning the plan or design of the project; and(C)any conditions the Secretary may require for construction of the project.(2)LimitationThe completion of the review by the Secretary of a feasibility study that has been submitted under subsection (a)(1) may not be delayed as a result of consideration being given to changes in policy or priority with respect to project consideration.; and(3)by amending subsection (e) to read as follows:(e)Review and technical assistance(1)ReviewThe Secretary may accept and expend funds provided by non-Federal interests to undertake reviews, inspections, certifications, and other activities that are the responsibility of the Secretary in carrying out this section.(2)Technical assistanceAt the request of a non-Federal interest, the Secretary shall provide to the non-Federal interest technical assistance relating to any aspect of a feasibility study if the non-Federal interest contracts with the Secretary to pay all costs of providing such technical assistance.(3)LimitationFunds provided by non-Federal interests under this subsection shall not be eligible for credit under subsection (d) or reimbursement.(4)Impartial decisionmakingIn carrying out this section, the Secretary shall ensure that the use of funds accepted from a non-Federal interest will not affect the impartial decisionmaking of the Secretary, either substantively or procedurally..122.Construction of water resources development projects by non-Federal interestsSection 204 of the Water Resources Development Act of 1986 (33 U.S.C. 2232) is amended—(1)in subsection (b)—(A)in paragraph (1), in the matter preceding subparagraph (A), by inserting federally authorized before water resources development project;(B)in paragraph (2)(A), by inserting , except as provided in paragraph (3) before the semicolon; and(C)by adding at the end the following:(3)Permit exception(A)In generalFor a project described in subsection (a)(1) or subsection (a)(3), or a separable element thereof, with respect to which a written agreement described in subparagraph (B) has been entered into, a non-Federal interest that carries out a project under this section shall not be required to obtain any Federal permits or approvals that would not be required if the Secretary carried out the project or separable element unless significant new circumstances or information relevant to environmental concerns or compliance have arisen since development of the project recommendation.(B)Written agreementFor purposes of this paragraph, a written agreement shall provide that the non-Federal interest shall comply with the same legal and technical requirements that would apply if the project or separable element were carried out by the Secretary, including all mitigation required to offset environmental impacts of the project or separable element as determined by the Secretary.(C)CertificationsNotwithstanding subparagraph (A), if a non-Federal interest carrying out a project under this section would, in the absence of a written agreement entered into under this paragraph, be required to obtain a certification from a State under Federal law to carry out the project, such certification shall still be required if a written agreement is entered into with respect to the project under this paragraph.; (2)by amending subsection (c) to read as follows:(c)Studies and engineering(1)In generalWhen requested by an appropriate non-Federal interest, the Secretary shall undertake all necessary studies, engineering, and technical assistance on construction for any project to be undertaken under subsection (b), and provide technical assistance in obtaining all necessary permits for the construction, if the non-Federal interest contracts with the Secretary to furnish the United States funds for the studies, engineering, or technical assistance on construction in the period during which the studies, engineering, or technical assistance on construction are being conducted.(2)No waiverNothing in this section may be construed to waive any requirement of section 3142 of title 40, United States Code.(3)LimitationFunds provided by non-Federal interests under this subsection shall not be eligible for credit or reimbursement under subsection (d).(4)Impartial decisionmakingIn carrying out this section, the Secretary shall ensure that the use of funds accepted from a non-Federal interest will not affect the impartial decisionmaking of the Secretary, either substantively or procedurally.; and(3)in subsection (d)—(A)in paragraph (3)—(i)in subparagraph (A), by striking ; and and inserting a semicolon;(ii)in subparagraph (B)(ii), by striking the period at the end and inserting ; and; and(iii)by adding at the end the following:(C)in the case of reimbursement, appropriations are provided by Congress for such purpose.; and(B)in paragraph (5)—(i)by striking flood damage reduction each place it appears and inserting water resources development;(ii)in subparagraph (A), by striking for a discrete segment of a and inserting for carrying out a discrete segment of a federally authorized; and(iii)in subparagraph (D), in the matter preceding clause (i), by inserting to be carried out after project.123.Technical assistance for regional coalitionsSection 22(a)(1) of the Water Resources Development Act of 1974 (42 U.S.C. 1962d-16(a)(1)) is amended to read as follows:(1)Comprehensive plansThe Secretary of the Army, acting through the Chief of Engineers, is authorized to cooperate with any State, group of States, non-Federal interest working with a State or group of States, or regional coalition of governmental entities in the preparation of comprehensive plans for the development, utilization, and conservation of the water and related resources of drainage basins, watersheds, or ecosystems located within the boundaries of such State, interest, or entity, including plans to comprehensively address water resources challenges, and to submit to Congress reports and recommendations with respect to appropriate Federal participation in carrying out such plans..124.Advanced funds for water resources development studies and projects(a)Contributions by States and political subdivisions for immediate use on authorized flood-Control
 work; repaymentThe Act of October 15, 1940 (54 Stat. 1176; 33 U.S.C. 701h–1) is amended—(1)by striking a flood-control project duly adopted and authorized by law and inserting a federally authorized water resources development project,;(2)by striking such work and inserting such project;(3)by striking from appropriations which may be provided by Congress for flood-control work and inserting if appropriations are provided by Congress for such purpose; and(4)by adding at the end the following: For purposes of this Act, the term State means the several States, the District of Columbia, the commonwealths, territories, and possessions of the United States, and Indian tribes (as defined in section 4(e) of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304(e)))..(b)No adverse effect on processesIn implementing any provision of law that authorizes a non-Federal interest to provide, advance, or contribute funds to the Secretary for the development or implementation of a water resources development project (including sections 203 and 204 of the Water Resources Development Act of 1986 (33 U.S.C. 2231, 2232), section 5 of the Act of June 22, 1936 (33 U.S.C. 701h), and the Act of October 15, 1940 (33 U.S.C. 701h–1)), the Secretary shall ensure, to the maximum extent practicable, that the use by a non-Federal interest of such authorities does not adversely affect—(1)the process or timeline for development and implementation of other water resources development projects by other non-Federal entities that do not use such authorities; or(2)the process for including such projects in the President’s annual budget submission to Congress under section 1105(a) of title 31, United States Code.(c)Advances by private parties; repaymentSection 11 of the Act of March 3, 1925 (Chapter 467; 33 U.S.C. 561) is repealed.125.Funding to process permitsSection 214(a) of the Water Resources Development Act of 2000 (33 U.S.C. 2352(a)) is amended—(1)by striking paragraph (3) and redesignating paragraphs (4) and (5) as paragraphs (3) and (4), respectively; and(2)in paragraph (4), as so redesignated—(A)by striking 4 years after the date of enactment of this paragraph and inserting December 31, 2022; and(B)by striking carry out a study and inserting carry out a followup study.126.Study on economic and budgetary analyses(a)In generalNot later than 180 days after the date of enactment of this Act, the Secretary shall enter into an agreement with the National Academy of Sciences to—(1)carry out a study on the economic principles and analytical methodologies currently used by or applied to the Corps of Engineers to formulate, evaluate, and budget for water resources development projects; and(2)make recommendations to Congress on potential changes to such principles and methodologies to improve transparency, return on Federal investment, cost savings, and prioritization, in the formulation, evaluation, and budgeting of such projects.(b)ConsiderationsThe study under subsection (a) shall include—(1)an analysis of the current economic principles and analytical methodologies used by or applied to the Corps of Engineers in determining the total benefits and total costs during the formulation of, and plan selection for, a water resources development project;(2)an analysis of improvements or alternatives to how the Corps of Engineers utilizes the National Economic Development, Regional Economic Development, Environmental Quality, and Other Social Effects accounts developed by the Institute for Water Resources of the Corps of Engineers in the formulation of, and plan selection for, such projects;(3)an analysis of whether such principles and methodologies fully account for all of the potential benefits of project alternatives, including any reasonably associated benefits of such alternatives that are not contrary to law, Federal policy, or sound water resources management;(4)an analysis of whether such principles and methodologies fully account for all of the costs of project alternatives, including potential societal costs, such as lost ecosystem services, and full lifecycle costs for such alternatives;(5)an analysis of the methodologies utilized by the Federal Government in setting and applying discount rates for benefit-cost analyses used in the formulation, evaluation, and budgeting of Corps of Engineers water resources development projects; and(6)an analysis of whether or not the Army Corps of Engineers—(A)considers cumulative benefits of locally developed projects, including Master Plans approved by the Corps; and(B)uses the benefits referred to in subparagraph (A) for purposes of benefit-cost analysis for project justification for potential projects within such Master Plans.(c)PublicationThe agreement entered into under subsection (a) shall require the National Academy of Sciences to, not later than 30 days after the completion of the study—(1)submit a report containing the results of the study and the recommendations to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives; and(2)make a copy of such report available on a publicly accessible website.(d)Sense of Congress on budgetary evaluation metrics and transparencyIt is the sense of Congress that the President, in the formulation of the annual budget request for the U.S. Army Corps of Engineers (Civil Works), should submit to Congress a budget that—(1)aligns the assessment of the potential benefit-cost ratio for budgeting water resources development projects with that used by the Corps of Engineers during project plan formulation and evaluation pursuant to section 80 of the Water Resources Development Act of 1974 (42 U.S.C. 1962d–17); and(2)demonstrates the transparent criteria and metrics utilized by the President in the evaluation and selection of water resources development projects included in the budget request.127.Study of corrosion management at Corps of Engineers projects(a)In generalNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a study of corrosion management efforts at projects and properties under the control of the Corps of Engineers.(b)RequirementsThe study under subsection (a) shall include—(1)an analysis of—(A)asset management protocols that are utilized by the Corps of Engineers, including protocols that examine both asset integrity and the integration of corrosion management efforts within the asset lifecycle, which includes the stages of design, manufacturing and construction, operation and maintenance, and decommissioning;(B)available corrosion prevention technologies that may be used at projects and properties under the control of the Corps of Engineers;(C)corrosion-related asset failures and the management protocols of the Corps of Engineers to incorporate lessons learned from such failures into work and management practices;(D)training of Corps of Engineers employees with respect to, and best practices for, identifying and preventing corrosion at projects and properties under the control of the Corps of Engineers; and(E)the estimated costs and anticipated benefits, including safety benefits, associated with the integration of corrosion management efforts within the asset lifecycle; and(2)a description of Corps of Engineers, stakeholder, and expert perspectives on the effectiveness of corrosion management efforts to reduce the incidence of corrosion at projects and properties under the control of the Corps of Engineers.128.Costs in excess of Federal participation limitSection 14 of the Flood Control Act of 1946 (33 U.S.C. 701r) is amended by inserting , and if such amount is not sufficient to cover the costs included in the Federal cost share for a project, as determined by the Secretary, the non-Federal interest shall be responsible for any such costs that exceed such amount before the period at the end.129.Report on innovative materialsNot later than 1 year after the date of enactment of this Act, the Secretary shall submit to Congress a report that describes activities conducted by the Corps of Engineers at centers of expertise, technology centers, technical centers, research and development centers, universities, and similar facilities and organizations relating to the testing, research, development, identification, and recommended uses for innovative materials in water resources development projects.130.Study on Corps of EngineersNot later than 180 days after the date of enactment of this Act, the Comptroller General of the United States shall submit to Congress a report that—(1)describes the capacity and preparedness of the Corps of Engineers workforce, including challenges related to diversity, recruitment, retention, retirements, credentialing, professional development, on-the-job training, and other readiness-related gaps in ensuring a fully prepared 21st century Corps of Engineers workforce;(2)provides recommendations to improve the capacity and preparedness of the Corps of Engineers workforce;(3)contains an assessment of the existing technology used by the Corps of Engineers, the effects of inefficiencies in the Corps’ current technology usage, and recommendations for improved technology or tools to accomplish its missions and responsibilities; and(4)describes how changes to the navigation industry workforce with which the Corps of Engineers collaborates may affect safety and operations within the navigation industry.131.GAO study(a)In generalNot later than 2 years after the date of enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a study of the consideration by the Corps of Engineers of natural features and nature-based features in the study of the feasibility of projects for flood risk management, hurricane and storm damage reduction, and ecosystem restoration.(b)ConsiderationsThe study under subsection (a) shall include—(1)a description of guidance or instructions issued, and other measures taken, by the Secretary and the Chief of Engineers to consider natural features and nature-based features in project feasibility studies;(2)an assessment of the costs, benefits, impacts, and trade-offs associated with natural features and nature-based features recommended by the Secretary for flood risk reduction, hurricane and storm damage reduction (including trough bars, coastal wetlands, and barrier coral reefs), and ecosystem restoration projects, and the effectiveness of those natural features and nature-based features;(3)a description of any statutory, fiscal, regulatory, or other policy barriers to the appropriate consideration and use of a full array of natural features and nature-based features; and(4)any recommendations for changes to statutory, fiscal, regulatory, or other policies to improve the use of natural features and nature-based features by the Corps of Engineers.(c)DefinitionsIn this section, the terms natural feature and nature-based feature have the meanings given such terms in section 1184 of the Water Resources Development Act of 2016 (33 U.S.C. 2289a).132.GAO report on Alaska Native village relocation efforts due to flooding and erosion threats(a)Definition of Alaska Native villageIn this section, the term Alaska Native village means a Native village that has a Village Corporation (as those terms are defined in section 3 of the Alaska Native Claims Settlement Act (43 U.S.C. 1602)).(b)ReportThe Comptroller General of the United States shall submit to Congress a report on efforts to relocate Alaska Native villages due to flooding and erosion threats that updates the report of the Comptroller General entitled Alaska Native Villages: Limited Progress Has Been Made on Relocating Villages Threatened by Flooding and Erosion, dated June 2009.(c)InclusionsThe report under subsection (b) shall include—(1)a summary of flooding and erosion threats to Alaska Native villages throughout the State of Alaska, based on information from—(A)the Corps of Engineers;(B)the Denali Commission; and(C)any other relevant sources of information as the Comptroller General determines to be appropriate;(2)the status of efforts to relocate Alaska Native villages due to flooding and erosion threats; and(3)any other issues relating to flooding and erosion threats to, or relocation of, Alaska Native villages, as the Comptroller General determines to be appropriate.133.Study and report on expediting certain waiver processesNot later than 1 year after the date of enactment of this Act, the Secretary shall complete and submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report based on the results of a study on the best options available to the Secretary to implement the waiver process for the non-Federal cost share under section 116 of the Energy and Water Development and Related Agencies Appropriations Act, 2010 (Public Law 111–85; 123 Stat. 2851).134.Corps of Engineers continuing authorities programSection 107 of the River and Harbor Act of 1960 (33 U.S.C. 577) is amended—(1)in subsection (a), by striking $50,000,000 and inserting $62,500,000; and(2)in subsection (b), by striking $10,000,000 and inserting $12,500,000.135.Credit or reimbursementSection 1022 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2225) is amended to read as follows:1022.Credit or reimbursement(a)Requests for creditsWith respect to an authorized flood damage reduction project, or separable element thereof, that has been constructed by a non-Federal interest under section 211 of the Water Resources Development Act of 1996 (33 U.S.C. 701b–13), or an authorized coastal navigation project that has been constructed by the Corps of Engineers pursuant to section 11 of the Act of March 3, 1925, before the date of enactment of the Water Resources Development Act of 2018, the Secretary may provide to the non-Federal interest, at the request of the non-Federal interest, a credit in an amount equal to the estimated Federal share of the cost of the project or separable element, in lieu of providing to the non-Federal interest a reimbursement in that amount or reimbursement of funds of an equivalent amount, subject to the availability of appropriations.(b)Application of creditsAt the request of the non-Federal interest, the Secretary may apply such credit to the share of the cost of the non-Federal interest of carrying out other flood damage reduction and coastal navigation projects or studies.(c)Application of reimbursementAt the request of the non-Federal interest, the Secretary may apply such funds, subject to the availability of appropriations, equal to the share of the cost of the non-Federal interest of carrying out other flood damage reduction and coastal navigation projects or studies..136.Lake Okeechobee regulation schedule reviewThe Secretary, acting through the Chief of Engineers, shall expedite completion of the Lake Okeechobee regulation schedule to coincide with the completion of the Herbert Hoover Dike project, and may consider all relevant aspects of the Comprehensive Everglades Restoration Plan described in section 601 of the Water Resources Development Act of 2000 (114 Stat. 2680).137.Missouri River(a)IRC reportNot later than 18 months after the date of enactment of this Act, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a report regarding the impacts of interception-rearing complex construction on the navigation, flood control, and other authorized purposes set forth in the Missouri River Master Manual, and on the population recovery of the pallid sturgeon.(b)No additional IRC constructionUntil the report under subsection (a) is submitted, no additional interception-rearing complex construction is authorized.138.Access to real estate data(a)In generalAs soon as is practicable, using available funds, the Secretary shall make publicly available, including on a publicly accessible website, information relating to all real property with respect to which the Corps of Engineers holds an interest. In making such information publicly available, the Secretary shall, to the maximum extent practicable, endeavor to provide such information to all adjoining residential stakeholders of real property to which the Army Corps of Engineers holds an interest therein. The information shall include standardized real estate plat descriptions and geospatial information.(b)LimitationNothing in this section may be construed to compel or authorize the disclosure of data or other information determined by the Secretary to be confidential, privileged, national security, or personal information, or information the disclosure of which is otherwise prohibited by law.139.Aquatic invasive species research(a)In GeneralAs part of the ongoing activities of the Engineer Research and Development Center to address the spread and impacts of aquatic invasive species, the Secretary shall undertake research on the management and eradication of aquatic invasive species, including Asian carp and zebra mussels.(b)LocationsIn carrying out subsection (a), the Secretary shall work with Corps of Engineers district offices representing diverse geographical regions of the continental United States that are impacted by aquatic invasive species, such as the Atlantic, Pacific, and Gulf coasts and the Great Lakes.(c)ReportNot later than 180 days after the date of enactment of this section, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a report recommending a plan to address the spread and impacts of aquatic invasive species.140.Harmful algal bloom technology demonstration(a)In generalThe Secretary, acting through the Engineer Research and Development Center of the Chief of Engineers, shall implement a 5-year harmful algal bloom technology development demonstration under the Aquatic Nuisance Research Program. To the extent practicable, the Corps of Engineers shall support research that will identify and develop improved strategies for early detection, prevention, and management techniques and procedures to reduce the occurrence and effects of harmful algal blooms in the Nation’s water resources.(b)Scalability requirementThe Secretary shall ensure that technologies identified, tested, and deployed under the harmful algal bloom program technology development demonstration have the ability to scale up to meet the needs of harmful-algal-bloom-related events.141.Bubbly Creek, Chicago ecosystem restorationThe Secretary shall enter into a memorandum of understanding with the Administrator of the Environmental Protection Agency to facilitate ecosystem restoration activities at the South Fork of the South Branch of the Chicago River (commonly known as Bubbly Creek).142.Operation and maintenance of navigation and hydroelectric facilities(a)In generalSection 314 of the Water Resources Development Act of 1990 (33 U.S.C. 2321) is amended—(1)in the heading by inserting navigation and before hydroelectric facilities;(2)in the first sentence, by striking Activities currently performed and inserting the following:(a)In generalActivities currently performed;(3)in subsection (a) (as designated by paragraph (2)), by inserting navigation or before hydroelectric;(4)in the second sentence, by striking This section and inserting the following:(b)Major maintenance contracts allowedThis section; and(5)by adding at the end the following:(c)ExclusionThis section does not—(1)apply to a navigation facility that was under contract on or before the date of enactment of this subsection with a non-Federal interest to perform operations or maintenance; and(2)prohibit the Secretary from contracting out commercial activities after the date of enactment of this subsection at a navigation facility..(b)Clerical amendmentThe table of contents contained in section 1(b) of the Water Resources Development Act of 1990 (104 Stat. 4604) is amended by striking the item relating to section 314 and inserting the following:Sec. 314. Operation and maintenance of navigation and hydroelectric facilities..143.Hurricane and storm damage reductionSection 156 of the Water Resources Development Act of 1976 (42 U.S.C. 1962d–5f) is amended in subsection (b)—(1)by striking Notwithstanding and inserting the following:(1)In generalNotwithstanding; and(2)by adding at the end the following:(2)TimingThe 15 additional years under paragraph (1) shall begin on the date of initiation of construction of congressionally authorized nourishment..144.Post-disaster watershed assessments in the territories of the United StatesSection 3025 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2267b) is amended by adding at the end the following:(e)Assessments in the territories of the United States(1)In generalFor any major disaster declared in the territories of the United States before the date of enactment of this subsection, all activities in the territory carried out or undertaken pursuant to the authorities described under this section shall be conducted at full Federal expense unless the President determines that the territory has the ability to pay the cost share for an assessment under this section without the use of non-Federal funds or loans.(2)Territories definedIn this subsection, the term territories of the United States means those insular areas specified in section 1156(a)(1) of the Water Resources Development Act of 1986 (33 U.S.C. 2310(a)(1))..145.Old River control structure, Louisiana(a)In generalNot later than 180 days after the date of enactment of this Act, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a report on the structure and operations plan for the Old River control structure authorized by the Flood Control Act of 1954 (68 Stat. 1258) based on the best available science, improved monitoring capabilities, and other factors as determined by the Secretary, including consideration of—(1)flood control;(2)navigational conditions;(3)water supply; and(4)ecosystem restoration and ecological productivity.(b)Public participationIn developing the report required by subsection (a), the Secretary shall provide opportunity for public input and stakeholder engagement, including public meetings.146.Dredge pilot program(a)In generalThe Secretary is authorized to carry out a pilot program to award contracts with a duration of up to five years for the operation and maintenance of harbors and inland harbors referred to in section 210(a)(2) of the Water Resources Development Act of 1986 (33 U.S.C. 2238(a)(2)).(b)ScopeIn carrying out the pilot program under subsection (a), the Secretary may award a contract described in such subsection, which may address one or more harbors or inland harbors in a geographical region, if the Secretary determines that the contract provides cost savings compared to the awarding of such work on an annual basis.(c)Report to CongressNot later than one year after the date on which the first contract is awarded pursuant to the pilot program carried out under subsection (a), the Secretary shall submit to Congress a report evaluating, with respect to the pilot program and any contracts awarded under the pilot program—(1)cost effectiveness;(2)reliability and performance;(3)cost savings attributable to mobilization and demobilization of dredge equipment; and(4)response times to address navigational impediments.(d)SunsetThe authority of the Secretary to enter into contracts pursuant to the pilot program carried out under subsection (a) shall expire on the date that is 10 years after the date of enactment of this Act.147.Disposition of projects(a)In generalIn carrying out a disposition study for a project of the Corps of Engineers, or a separable element of such a project, including a disposition study under section 216 of the Flood Control Act of 1970 (33 U.S.C. 549a), the Secretary shall consider modifications that would improve the overall quality of the environment in the public interest, including removal of the project or separable element of a project.(b)Disposition study transparencyThe Secretary shall carry out disposition studies described in subsection (a) in a transparent manner, including by—(1)providing opportunities for public input; and(2)publishing the final disposition studies.(c)Removal of infrastructureFor disposition studies described in subsection (a) in which the Secretary determines that a Federal interest no longer exists, and makes a recommendation of removal of the project or separable element of a project, the Secretary is authorized to pursue removal of the project or separable element of a project using—(1)existing authorities, as considered appropriate by the Secretary; or(2)partnerships with other Federal agencies and non-Federal entities with appropriate capabilities to undertake infrastructure removal.148.Sense of CongressIt is the sense of Congress that the construction of a new lock at the Soo Locks at Sault Ste. Marie, Michigan, is vital to our national economy, national security, and national need for new critical infrastructure.149.Community engagement(a)In generalThe Corps of Engineers shall make efforts—(1)as part of the mission of the Corps, to identify and address with respect to covered communities any disproportionate and adverse health or environmental effects of the Corps’ programs, policies, practices, and activities;(2)to promote the meaningful involvement of communities of color in the Corps’ project development and implementation, enforcement efforts, and other activities;(3)to provide guidance and technical assistance to covered communities to increase understanding of the Corps’ project planning and management activities, regulations, and policies; and(4)to cooperate with State, Tribal, and local governments with respect to activities carried out pursuant to this subsection.(b)DefinitionsIn this section, the following definitions apply:(1)Community of colorThe term community of color means a community of individuals who are—(A)American Indian or Alaska Native;(B)Asian or Pacific Islander;(C)Black, not of Hispanic origin; or(D)Hispanic.(2)Covered communityThe term covered community means each of the following:(A)A community of color.(B)A low-income community.(C)A rural community.(D)A Tribal and indigenous community.150.Operation and maintenance of existing infrastructureThe Secretary of the Army shall prioritize the operation and maintenance of existing infrastructure, improve its reliability, and, as necessary, improve its resilience to cyber-related threats.151.Clarification for integral determination(a)WRDA 2000Section 601(e)(5)(B) of the Water Resources Development Act of 2000 (Public Law 106–541) is amended to read as follows:(B)WorkThe Secretary may provide credit, including in-kind credit, toward the non-Federal share for the reasonable cost of any work performed in connection with a study, preconstruction engineering and design, or construction that is necessary for the implementation of the Plan if—(i)(I)the credit is provided for work completed during the period of design, as defined in a design agreement between the Secretary and the non-Federal sponsor;(II)the credit is provided for work completed during the period of construction, as defined in a project cooperation agreement for an authorized project between the Secretary and the non-Federal sponsor;(III)the credit is provided for work carried out before the date of the partnership agreement between the Secretary and the non-Federal sponsor, as defined in an agreement between the Secretary and the non-Federal sponsor providing for such credit; or(IV)the credit is provided for work carried out by the non-Federal sponsor in the implementation of an authorized project implementation report, and such work was defined in an agreement between the Secretary and the non-Federal sponsor prior to the execution of such work;(ii)the agreement prescribes the terms and conditions of the credit, including in the case of credit provided under clause (i)(iii) conditions relating to design and construction; and(iii)the Secretary determines that the work performed by the non-Federal sponsor is integral to the project..(b)TimingSection 601(e)(5) of the Act referred to in subsection (a) is further amended by inserting after subparagraph (B) the following (and redesignating any subparagraphs accordingly):(C)TimingIn any case in which the Secretary approves credit under subparagraph (B), in writing or by electronic agreement with the non-Federal sponsor, the Secretary shall provide such credit for work completed during the period of construction under an agreement that prescribes the terms and conditions for the in-kind contributions not expressly defined..152.Cost share payment for certain projectsNot later than September 30 of the first fiscal year following the date of enactment of this Act, the Secretary shall pay the outstanding balance of the Federal cost share for any project carried out under section 593 of the Water Resources Development Act of 1999 (113 Stat. 380).153.Locks on Allegheny RiverThe Corps of Engineers may consider, in making funding determinations with respect to the operation and maintenance of locks on the Allegheny River—(1)recreational boat traffic levels; and(2)related economic benefits.154.Assistance relating to water supplyThe Secretary may provide assistance to municipalities the water supply of which is adversely affected by construction carried out by the Corps of Engineers.155.Noise pollution abatement and mitigationNot later than 180 days after the date of enactment of this section, the Secretary shall submit to Congress a report on the potential opportunity for integrating noise abatement and noise mitigation technologies and practices into improvements and operations in harbors and inland harbors.156.Property acquisition(a)In generalIn requiring or acquiring an interest in land, the Secretary shall, in accordance with the Uniform Relocation Assistance and Real Property Acquisition Policies Act of 1970, prefer the minimum interest in real property necessary to support a project or action.(b)DeterminationIn determining the proper interest in land under subsection (a), the Secretary shall first consider a temporary easement estate or other interest designed to reduce the overall cost, reduce the time, and minimize conflict with property owners related to such action or project.(c)Procedures used in StateThe Secretary shall consider and attempt to replicate, to the maximum extent practicable and consistent with Federal laws, the procedures that a State has used to acquire interests in land, provided that such procedures are generally consistent with the goals of a project or action.157.Sense of Congress on navigation safetyIt is the sense of Congress that—(1)high use Federal navigation projects, including those with numerous deep draft vessel calls per year, should ensure safe 2-way traffic by design vessels recommended by authorized navigation studies; and(2)the Secretary should consider the benefits of the safety modification or improvement to commercial navigation in evaluating such modifications or improvements.158.Cost and benefit feasibility assessment(a)Cost benefit and special conditionsSection 5(a) of the Act of August 18, 1941 (55 Stat. 650, chapter 377; 33 U.S.C. 701n(a)), as amended by this Act, is further amended by striking paragraph (2) and inserting the following:(2)Cost and benefit feasibility assessment(A)Consideration of benefitsIn preparing a cost and benefit feasibility assessment for any emergency project described in paragraph (1), the Chief of Engineers shall consider the benefits to be gained by such project for the protection of—(i)residential establishments;(ii)commercial establishments, including the protection of inventory; and(iii)agricultural establishments, including the protection of crops.(B)Special conditions(i)The Chief of Engineers may carry out repair or restoration work described in paragraph (1) that does not produce benefits greater than cost, if the non-Federal sponsor agrees to pay, or contribute to, an amount sufficient to make the remaining costs of the project equal to the estimated value of the benefits of the repair or restoration work and the Secretary determines the damage to the structure was not as a result of negligent operation and maintenance, and that repair of the project could benefit other Corps project missions.(ii)Non-Federal payments pursuant to clause (i) shall be in addition to any non-Federal payments required by the Chief of Engineers which are applicable to the remaining costs of the repair or restoration work..(b)Continued eligibilityNotwithstanding a non-Federal flood control work’s status in the Rehabilitation and Inspection Program, any unconstructed emergency project for the non-Federal flood control work that was formulated during the three fiscal years preceding the fiscal year in which this Act was enacted but that was determined to not produce benefits greater than costs shall remain eligible for assistance under Section 5 of the Act of August 18, 1941 (55 Stat. 650, chapter 377; 33 U.S.C. 701n) until the last day of the third fiscal year following the fiscal year in which this Act was enacted if the non-Federal sponsor agrees, in accordance with section 5 as amended by subsection (a) of this section, to pay, or provide contributions equal to, an amount sufficient to make the remaining costs of the project equal to the estimated value of the benefits of the repair or restoration work and the Secretary determines the damage to the structure was not as a result of negligent operation and maintenance, and that repair of the project could benefit other Corps project missions.159.Study on Stormwater Runoff Requirements(a)In generalNot later than 180 days after the date of enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a study on the compliance of projects and properties constructed or renovated by the Corps of Engineers with stormwater runoff requirements.(b)RequirementsThe study under subsection (a) shall include an analysis of—(1)the extent to which the Corps of Engineers has complied with section 439 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17094) for projects and properties constructed or renovated since February 1, 2010;(2)the feasibility of the Corps of Engineers to meet the requirement to restore the predevelopment hydrology of properties under the maximum extent technically feasible standard created under the Energy Independence and Security Act of 2007;(3)potential changes to the Corps of Engineers’ budgeting, planning, design, construction, and maintenance strategies that could increase the agency’s ability to meet the requirement described in paragraph (2);(4)potential changes to the guidance described in the Technical Guidance on Implementing the Stormwater Runoff Requirements for Federal Projects under section 438 of the Energy Independence and Security Act, issued by the Environmental Protection Agency and dated December 2009, that could increase the Corps of Engineers’ ability to meet the requirement described in paragraph (2).160.Sense of Congress relating to Puerto Rico(a)Water resource projects in Puerto RicoIt is the sense of Congress that the Corps of Engineers should proceed with a sense of urgency, and viewing requirements in the most favorable light, in evaluating and programming the actions to be taken to complete current phases, initiate pending phases, and prepare the reports necessary to proceed with the water resources projects necessary for flood control, dam repair, beach erosion control, and harbor navigation improvement in Puerto Rico, as well as for repair and mitigation required by hurricane and severe weather event damages that occurred between September 2017 and March 2018.(b)Caño Martin Peña ecosystem restoration projectIt is the sense of Congress that the Secretary should advance the project for ecosystem restoration, Caño Martín Peña, San Juan, Puerto Rico.161.Dredged material management plans(a)In generalFor purposes of dredged material management plans initiated in or after fiscal year 2018, the Secretary shall expedite the dredged material management plan process in order that studies make maximum use of existing information, studies, and innovative dredged material management practices, and avoid any redundant information collection and studies.(b)ReportNot later than 60 days after the date of enactment of this Act, the Secretary shall submit to Congress a report on how the Corps of Engineers intends to meet the requirements of subsection (a).162.Feasibility of Chicago Sanitary and Ship Canal Dispersal Barriers Project, IllinoisSection 3061(d) of the Water Resources Development Act of 2007 (Public Law 110–114; 121 Stat. 1121) is amended—(1)by striking The Secretary and inserting the following:(1)In generalThe Secretary; and(2)by adding at the end the following:(2)Operation and maintenanceOperation and maintenance of any project authorized to be carried out pursuant to the feasibility study identified in paragraph (1) shall be carried out at 80 percent Federal expense and 20 percent non-Federal expense.(3)ConsultationAfter construction of any project authorized to be carried out pursuant to the feasibility study identified in paragraph (1), the Secretary shall consult with the Governor of the State in which the project is constructed and seek Congressional authority to construct any new technologies not included in the Chief’s Report..163.Sense of Congress encouraging non-Federal dredged material placement sponsorsIt is the sense of Congress that—(1)when a State or subdivision of a State, individually or in partnership with a private partner, develops a reasonable alternative to the Federal standard for dredged material disposal facilities that meets relevant Federal environmental and dredged material placement and disposal requirements in coordination with a Corps of Engineers’ District Office, it should receive preferred consideration by the Secretary; and(2)the Secretary is encouraged to consider entering into agreements with non-Federal sponsors for the acquisition, design, construction, management, or operation and maintenance of dredged material disposal facilities, including port facilities, through section 217 of the Water Resources Development Act of 1996.164.Project completion for disaster areasThe Secretary shall carry out expeditiously projects already authorized by the Army Corps of Engineers to reduce the risk of future floods and hurricanes in Texas, Florida, Georgia, Louisiana, South Carolina, Puerto Rico, and the United States Virgin Islands.165.Inclusion of project or facility in Corps of Engineers workplanAny project or facility of the Corps of Engineers studied for disposition for which a final report by the Director of Civil Works has been completed shall, to the maximum extent practicable, be included in the future workplan of the Corps.166.Mississippi River and Tributaries Project(a)In generalAfter any flood event requiring operation or activation of any floodway or backwater feature within the Mississippi River and Tributaries Project through natural overtopping of a Federal levee or artificial crevassing of a Federal levee to relieve pressure on the levees elsewhere in the system, the Secretary shall expeditiously reset and restore the damaged floodway’s levees.(b)Mississippi River and Tributaries ProjectThe term Mississippi River and Tributaries Project means the Mississippi River and Tributaries project authorized by the Act of May 15, 1928 (Chap. 569; 45 Stat. 534).167.Maintenance of high risk flood control projects(a)AssessmentWith respect to each project classified as class III under the Dam Safety Action Classification of the Corps of Engineers for which the Secretary has assumed responsibility for maintenance, as of the date of enactment of this Act, the Secretary shall assess—(1)the anticipated effects of the Secretary continuing to be responsible for the maintenance of the project during the period that ends 15 years after the date of enactment of this Act, including the benefits to the State and local community; and(2)the anticipated effects of the Secretary not continuing to be responsible for the maintenance of the project during such 15-year period, including the costs to the State and local community.(b)ReportNot later than 90 days after completion of the assessment under subsection (a), the Secretary shall submit a report summarizing the results of the assessment to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate.168.Contributed funds for non-Federal reservoir operationsSection 5 of the Act of June 22, 1936 (49 Stat. 1572, chapter 688; 33 U.S.C. 701h), is amended by inserting after authorized purposes of the project: the following: Provided further, That the Secretary is authorized to receive and expend funds, subject to the availability of appropriations, from an owner of a non-Federal reservoir to formulate, review, or revise operational documents for any non-Federal reservoir for which the Secretary is authorized to prescribe regulations for the use of storage allocated for flood risk management or navigation pursuant to section 7 of the Act of December 22, 1944 (58 Stat. 890, chapter 665; 33 U.S.C. 709):.169.Corps of Engineers continuing authorities programSection 3(c) of the Act of August 13, 1946 (60 Stat. 1056, chapter 960; 33 U.S.C. 426g(c)) is amended—(1)in paragraph (1), by striking $30,000,000 and inserting $45,000,000; and(2)in paragraph (2)(B), by striking $10,000,000 and inserting $15,000,000.IIStudies201.Authorization of proposed feasibility studiesThe Secretary is authorized to conduct a feasibility study for the following projects for water resources development and conservation and other purposes, as identified in the reports titled Report to Congress on Future Water Resources Development submitted to Congress on March 17, 2017, and February 5, 2018, respectively, pursuant to section 7001 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2282d) or otherwise reviewed by Congress:(1)Cave Buttes Dam, ArizonaProject for flood risk management, Phoenix, Arizona.(2)San Diego River, CaliforniaProject for flood risk management, navigation, and ecosystem restoration, San Diego, California.(3)J. Bennett Johnston Waterway, LouisianaProject for navigation, J. Bennett Johnston Waterway, Louisiana.(4)Northshore, LouisianaProject for flood risk management, St. Tammany Parish, Louisiana.(5)Ouachita-Black Rivers, LouisianaProject for navigation, Little River, Louisiana.(6)Chautauqua Lake, New YorkProject for ecosystem restoration and flood risk management, Chautauqua, New York.(7)Trinity River and Tributaries, TexasProject for navigation, Liberty, Texas.(8)West Cell Levee, TexasProject for flood risk management, Irving, Texas.(9)Coastal Virginia, VirginiaProject for flood risk management, ecosystem restoration, and navigation, Coastal Virginia.(10)Tangier Island, VirginiaProject for flood risk management and ecosystem restoration, Tangier Island, Virginia.202.Additional studies(a)Lower Mississippi River; Missouri, Kentucky, Tennessee, Arkansas, Mississippi, and Louisiana(1)In generalThe Secretary is authorized to carry out studies to determine the feasibility of habitat restoration for each of the eight reaches identified as priorities in the report prepared by the Secretary pursuant to section 402 of the Water Resources Development Act of 2000, titled Lower Mississippi River Resource Assessment; Final Assessment In Response to Section 402 of WRDA 2000 and dated July 2015.(2)ConsultationThe Secretary shall consult with the Lower Mississippi River Conservation Committee during each feasibility study carried out under paragraph (1).(b)St. Louis Riverfront, Meramec River Basin, Missouri and Illinois(1)In generalThe Secretary is authorized to carry out studies to determine the feasibility of a project for ecosystem restoration and flood risk management in Madison, St. Clair, and Monroe Counties, Illinois, St. Louis City, and St. Louis, Jefferson, Franklin, Gasconade, Maries, Phelps, Crawford, Dent, Washington, Iron, St. Francois, St. Genevieve, Osage, Reynolds, and Texas Counties, Missouri.(2)Continuation of existing studyAny study carried out under paragraph (1) shall be considered a continuation of the study being carried out under Committee Resolution 2642 of the Committee on Transportation and Infrastructure of the House of Representatives, adopted June 21, 2000.203.Expedited completion of reports for certain projects(a)Feasibility reportsThe Secretary shall expedite the completion of a feasibility study for each of the following projects, and if the Secretary determines that the project is justified in a completed report, may proceed directly to preconstruction planning, engineering, and design of the project:(1)Project for riverbank stabilization, Selma, Alabama.(2)Project for ecosystem restoration, Three Mile Creek, Alabama.(3)Project for navigation, Nome, Alaska.(4)Project for flood diversion, Seward, Alaska.(5)Project for navigation, Three Rivers, Arkansas.(6)Project for flood control, water conservation, and related purposes, Coyote Valley Dam, California.(7)Project for flood risk management, Lower Cache Creek, California.(8)Project for flood risk management, Lower San Joaquin River, California, as described in section 1322(b)(2)(F) of the Water Resources Development Act of 2016 (130 Stat. 1707) (second phase of feasibility study).(9)Project for flood risk management, South San Francisco, California.(10)Project for flood risk management and ecosystem restoration, Tijuana River, California.(11)Project for flood risk management in East Hartford, Connecticut.(12)Project for flood risk management in Hartford, Connecticut.(13)Projects under the Comprehensive Flood Mitigation Study for the Delaware River Basin.(14)Project for ecosystem restoration, Lake Apopka, Florida.(15)Project for ecosystem restoration, Kansas River Weir, Kansas.(16)Project for water resource improvements, Willamette River Basin, Fern Ridge, Oregon.(17)Project for navigation, San Juan Harbor, Puerto Rico.(18)Project for ecosystem restoration, Resacas at Brownsville, Texas.(19)Project for navigation, Norfolk Harbor, Virginia.(20)Project for coastal storm risk management, Norfolk, Virginia.(21)Project for navigation, Tacoma Harbor, Washington.(22)Project for flood damage reduction, Westminster-East Garden Grove, California.(23)Project for hurricane and storm damage risk reduction and ecosystem restoration, Southwest Coastal Louisiana, Louisiana, authorized by section 1401(8) of the Water Resources Development Act of 2016 (130 Stat. 1715).(24)Project for navigation and channel deepening, Baptiste Collette Bayou, Louisiana, under section 203 of the Water Resources Development Act of 1986 (33 U.S.C. 2231).(25)Project for navigation and channel deepening, Houma Navigation Canal, Louisiana, under section 203 of the Water Resources Development Act of 1986 (33 U.S.C. 2231).(26)Project for navigation and channel deepening, Bayou Lafourche, Louisiana, under section 203 of the Water Resources Development Act of 1986 (33 U.S.C. 2231).(27)Projects under the Great Lakes Mississippi River Interbasin Study Brandon Road Study.(28)Project for ecosystem restoration, Warren Glen Dam Removal, Musconetcong River, New Jersey.(29)Project for flood control and water supply, Abiquiu Dam, New Mexico.(30)Project for reformulation, East Rockaway Inlet to Rockaway Inlet and Jamaica Bay, Queens, New York.(b)Lower San Joaquin River, CaliforniaIn expediting completion of the second phase of the Lower San Joaquin River feasibility study under subsection (a)(8), the Secretary shall review and give priority to any plans and designs requested by non-Federal interests and incorporate such plans and designs into the Federal study if the Secretary determines that such plans and designs are consistent with Federal standards.(c)Post-authorization change reportsThe Secretary shall expedite completion of a post-authorization change report for the following projects:(1)Project for flood risk management, San Luis Rey River Flood Control Protection Project, California.(2)Project for flood risk management, Success Reservoir Enlargement Project, California.(3)Everglades Agricultural Area Reservoir, Central Everglades Planning Project, Florida.(4)Project for navigation, Sault Sainte Marie, Michigan.(d)Upper Mississippi River protectionSection 2010 of the Water Resources Reform and Development Act of 2014 (128 Stat. 1270) is amended by adding at the end the following:(d)ConsiderationsIn carrying out a disposition study with respect to the Upper St. Anthony Falls Lock and Dam, including a disposition study under section 216 of the Flood Control Act of 1970 (33 U.S.C. 549a), the Secretary shall expedite completion of such study and shall produce a report on the Upper St. Anthony Falls Lock and Dam that is separate from any report on any other lock or dam included in such study that includes plans for—(1)carrying out modifications to the Upper St. Anthony Falls Lock and Dam to—(A)preserve and enhance recreational opportunities and the health of the ecosystem; and(B)maintain the benefits to the natural ecosystem and human environment;(2)a partial disposition of the Upper St. Anthony Falls Lock and Dam facility and surrounding real property that preserves any portion of the Upper St. Anthony Falls Lock and Dam necessary to maintain flood control; and(3)expediting the disposition described in this subsection (d)..204.Plymouth Harbor, MassachusettsNot later than December 31, 2019, the Secretary shall expedite and complete the dredging of Plymouth Harbor, Massachusetts, as authorized by the Act of March 4, 1913 (37 Stat. 802, chapter 144) and the Act of September 22, 1922 (42 Stat. 1038, chapter 427).205.Brandon Road studyThe Secretary shall complete a final feasibility report for the Great Lakes Mississippi River Interbasin Study Brandon Road Study, authorized under section 3061(d) of the Water Resources Development Act of 2007 (121 Stat. 1121) and section 1538(b)(1) of MAP–21 (Public Law 112–141; 126 Stat. 586) by the original deadline of February 2019.206.Houston and Coastal TexasThe Secretary shall expeditiously carry out flood and storm damage reduction studies to reduce the risk of damage from future floods and hurricanes in the Houston and Coastal Texas areas. In carrying out the studies, the Secretary shall leverage existing information and resources.IIIDeauthorizations, Modifications, and Related Provisions301.Deauthorization of inactive projects(a)PurposesThe purposes of this section are—(1)to identify $3,150,000,000 in water resources development projects authorized by Congress that are no longer viable for construction due to—(A)a lack of local support;(B)a lack of available Federal or non-Federal resources; or(C)an authorizing purpose that is no longer relevant or feasible;(2)to create an expedited and definitive process for Congress to deauthorize water resources development projects that are no longer viable for construction; and(3)to allow the continued authorization of water resources development projects that are viable for construction.(b)Interim deauthorization list(1)In generalThe Secretary shall develop an interim deauthorization list that identifies—(A)each water resources development project, or separable element of a project, authorized for construction before November 8, 2007, for which—(i)planning, design, or construction was not initiated before the date of enactment of this Act; or(ii)planning, design, or construction was initiated before the date of enactment of this Act, but for which no funds, Federal or non-Federal, were obligated for planning, design, or construction of the project or separable element of the project during the current fiscal year or any of the 6 preceding fiscal years;(B)each project or separable element identified and included on a list to Congress for deauthorization pursuant to section 1001(b)(2) of the Water Resources Development Act of 1986 (33 U.S.C. 579a(b)(2)); and(C)any project or separable element for which the non-Federal sponsor of such project or separable element submits a request for inclusion on the list.(2)Public comment and consultation(A)In generalThe Secretary shall solicit comments from the public and the Governors of each applicable State on the interim deauthorization list developed under paragraph (1).(B)Comment periodThe public comment period shall be 90 days.(3)Submission to Congress; publicationNot later than 90 days after the date of the close of the comment period under paragraph (2), the Secretary shall—(A)submit a revised interim deauthorization list to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives; and(B)publish the revised interim deauthorization list in the Federal Register.(c)Final deauthorization list(1)In generalThe Secretary shall develop a final deauthorization list of water resources development projects, or separable elements of projects, from the revised interim deauthorization list described in subsection (b)(3).(2)Deauthorization amount(A)Proposed final listThe Secretary shall prepare a proposed final deauthorization list of projects and separable elements of projects that have, in the aggregate, an estimated Federal cost to complete that is at least $3,150,000,000.(B)Determination of Federal cost to completeFor purposes of subparagraph (A), the Federal cost to complete shall take into account any allowances authorized by section 902 of the Water Resources Development Act of 1986 (33 U.S.C. 2280), as applied to the most recent project schedule and cost estimate.(3)Identification of projects(A)Sequencing of projects(i)In generalThe Secretary shall identify projects and separable elements of projects for inclusion on the proposed final deauthorization list according to the order in which the projects and separable elements of the projects were authorized, beginning with the earliest authorized projects and separable elements of projects and ending with the latest project or separable element of a project necessary to meet the aggregate amount under paragraph (2)(A).(ii)Factors to considerThe Secretary may identify projects and separable elements of projects in an order other than that established by clause (i) if the Secretary determines, on a case-by-case basis, that a project or separable element of a project is critical for interests of the United States, based on the possible impact of the project or separable element of the project on public health and safety, the national economy, or the environment.(iii)Consideration of public commentsIn making determinations under clause (ii), the Secretary shall consider any comments received under subsection (b)(2).(B)AppendixThe Secretary shall include as part of the proposed final deauthorization list an appendix that—(i)identifies each project or separable element of a project on the interim deauthorization list developed under subsection (b) that is not included on the proposed final deauthorization list; and(ii)describes the reasons why the project or separable element is not included on the proposed final list.(4)Public comment and consultation(A)In generalThe Secretary shall solicit comments from the public and the Governor of each applicable State on the proposed final deauthorization list and appendix developed under paragraphs (2) and (3).(B)Comment periodThe public comment period shall be 90 days.(5)Submission of final list to Congress; publicationNot later than 120 days after the date of the close of the comment period under paragraph (4), the Secretary shall—(A)submit a final deauthorization list and an appendix to the final deauthorization list in a report to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives; and(B)publish the final deauthorization list and the appendix to the final deauthorization list in the Federal Register.(d)Deauthorization; Congressional review(1)In generalAfter the expiration of the 180-day period beginning on the date of submission of the final deauthorization list and appendix under subsection (c), a project or separable element of a project identified in the final deauthorization list is hereby deauthorized, unless Congress passes a joint resolution disapproving the final deauthorization list prior to the end of such period.(2)Non-Federal contributions(A)In generalA project or separable element of a project identified in the final deauthorization list under subsection (c) shall not be deauthorized under this subsection if, before the expiration of the 180-day period referred to in paragraph (1), the non-Federal interest for the project or separable element of the project provides sufficient funds to complete the project or separable element of the project.(B)Treatment of projectsNotwithstanding subparagraph (A), each project and separable element of a project identified in the final deauthorization list shall be treated as deauthorized for purposes of the aggregate deauthorization amount specified in subsection (c)(2)(A).(3)Projects identified in appendixA project or separable element of a project identified in the appendix to the final deauthorization list shall remain subject to future deauthorization by Congress.(e)Special rule for projects receiving funds for post-authorization studyA project or separable element of a project may not be identified on the interim deauthorization list developed under subsection (b), or the final deauthorization list developed under subsection (c), if the project or separable element received funding for a post-authorization study during the current fiscal year or any of the 6 preceding fiscal years.(f)General provisions(1)DefinitionsIn this section, the following definitions apply:(A)Post-authorization studyThe term post-authorization study means—(i)a feasibility report developed under section 905 of the Water Resources Development Act of 1986 (33 U.S.C. 2282);(ii)a feasibility study, as defined in section 105(d) of the Water Resources Development Act of 1986 (33 U.S.C. 2215(d)); or(iii)a review conducted under section 216 of the Flood Control Act of 1970 (33 U.S.C. 549a), including an initial appraisal that—(I)demonstrates a Federal interest; and(II)requires additional analysis for the project or separable element.(B)Water resources development projectThe term water resources development project includes an environmental infrastructure assistance project or program of the Corps of Engineers.(2)Treatment of project modificationsFor purposes of this section, if an authorized water resources development project or separable element of the project has been modified by an Act of Congress, the date of the authorization of the project or separable element shall be deemed to be the date of the most recent modification.302.Backlog prevention(a)Project deauthorization(1)In generalA water resources development project, or separable element of such a project, authorized for construction by this Act shall not be authorized after the last day of the 10-year period beginning on the date of enactment of this Act unless—(A)funds have been obligated for construction of, or a post-authorization study for, such project or separable element during that period; or(B)the authorization contained in this Act has been modified by a subsequent Act of Congress.(2)Identification of projectsNot later than 60 days after the expiration of the 10-year period referred to in paragraph (1), the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that identifies the projects deauthorized under paragraph (1).(b)Report to CongressNot later than 60 days after the expiration of the 12-year period beginning on the date of enactment of this Act, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives, and make available to the public, a report that contains—(1)a list of any water resources development projects authorized by this Act for which construction has not been completed during that period;(2)a description of the reasons the projects were not completed;(3)a schedule for the completion of the projects based on expected levels of appropriations; and(4)a 5-year and 10-year projection of construction backlog and any recommendations to Congress regarding how to mitigate current problems and the backlog.(c)ClarificationSection 6003(a) of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 579c(a)) is amended by striking 7-year each place it appears and inserting 10-year.303.Project modifications(a)Consistency with reportsCongress finds that the project modifications described in this section are in accordance with the reports submitted to Congress by the Secretary under section 7001 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2282d), titled Report to Congress on Future Water Resources Development, or have otherwise been reviewed by Congress.(b)Modifications(1)Harbor/South Bay, CaliforniaSection 219(f)(43) of the Water Resources Development Act of 1992 (113 Stat. 337; 114 Stat. 2763A–220) is amended by striking $35,000,000 and inserting $70,000,000.(2)Lakes Marion and Moultrie, South CarolinaSection 219(f)(25) of the Water Resources Development Act of 1992 (113 Stat. 336; 114 Stat. 2763A–220; 117 Stat. 1838; 130 Stat. 1677) is amended by striking $60,000,000 and inserting $89,550,000.304.Milwaukee Harbor, Milwaukee, WisconsinThe portion of the project for navigation, Milwaukee Harbor, Milwaukee, Wisconsin, authorized by the first section of the Act of March 3, 1843 (5 Stat. 619; chapter 85), consisting of the navigation channel within the Menomonee River that extends from the 16th Street Bridge upstream to the upper limit of the authorized navigation channel and described as follows is no longer authorized beginning on the date of enactment of this Act:(1)Beginning at a point in the channel just downstream of the 16th Street Bridge, N383219.703, E2521152.527.(2)Thence running westerly along the channel about 2,530.2 feet to a point, N383161.314, E2518620.712.(3)Thence running westerly by southwesterly along the channel about 591.7 feet to a point at the upstream limit of the existing project, N383080.126, E2518036.371.(4)Thence running northerly along the upstream limit of the existing project about 80.5 feet to a point, N383159.359, E2518025.363.(5)Thence running easterly by northeasterly along the channel about 551.2 feet to a point, N383235.185, E2518571.108.(6)Thence running easterly along the channel about 2,578.9 feet to a point, N383294.677, E2521150.798.(7)Thence running southerly across the channel about 74.3 feet to the point of origin.305.Bridgeport Harbor, ConnecticutThat portion of the project for navigation, Bridgeport Harbor, Connecticut, authorized by the Act of June 18, 1878 (20 Stat. 158), and modified by the Act of August 11, 1888 (25 Stat. 401), the Act of March 3, 1899 (30 Stat. 1122), the Act of June 25, 1910 (36 Stat. 633), and the Act of July 3, 1930 (46 Stat. 919), and lying upstream of a line commencing at point N627942.09, E879709.18 thence running southwesterly about 125 feet to a point N627832.03, E879649.91 is no longer authorized beginning on the date of enactment of this Act.306.Conveyances(a)Cheatham County, Tennessee(1)Conveyance authorizedThe Secretary may convey to Cheatham County, Tennessee (in this subsection referred to as the Grantee), all right, title, and interest of the United States in and to the real property in Cheatham County, Tennessee, consisting of approximately 9.19 acres, identified as portions of tracts E–514–1, E–514–2, E–518–1, E–518–2, E–519–1, E–537–1, and E–538, all being part of the Cheatham Lock and Dam project at CRM 158.5, including any improvements thereon.(2)DeedThe conveyance of property under this subsection shall be accomplished using a quitclaim deed and upon such terms and conditions as the Secretary determines appropriate to protect the interests of the United States, to include retaining the right to inundate with water any land transferred under this subsection.(3)ConsiderationThe Grantee shall pay to the Secretary an amount that is not less than the fair market value of the land conveyed under this subsection, as determined by the Secretary.(4)Subject to existing easements and other interestsThe conveyance of property under this section shall be subject to all existing easements, rights-of-way, and leases that are in effect as of the date of the conveyance.(b)Nashville, Tennessee(1)Conveyance authorizedThe Secretary may convey, without consideration, to the City of Nashville, Tennessee (in this subsection referred to as the City), all right, title, and interest of the United States in and to the real property covered by Lease No. DACW62–1–84–149, including any improvements thereon, at the Riverfront Park Recreational Development, consisting of approximately 5 acres, subject to the right of the Secretary to retain any required easements in the property.(2)Conveyance agreementA quit claim deed shall be used to convey real property under this subsection upon the terms and conditions mutually satisfactory to the Secretary and the City. The deed shall provide that in the event the City, its successors, or assigns cease to maintain improvements for recreation included in the conveyance or otherwise utilize the real property conveyed for purposes other than recreation and compatible flood risk management, the City, its successor, or assign shall repay to the United States the Federal share of the cost of constructing the improvements for recreation under the agreement between the United States and the City dated December 8, 1981, increased as necessary to account for inflation.(c)Generally applicable provisions(1)Survey to obtain legal descriptionThe exact acreage and the legal description of any real property to be conveyed under this section shall be determined by a survey that is satisfactory to the Secretary.(2)Applicability of property screening provisionsSection 2696 of title 10, United States Code, shall not apply to any conveyance under this section.(3)Additional terms and conditionsThe Secretary may require that any conveyance under this section be subject to such additional terms and conditions as the Secretary considers necessary and appropriate to protect the interests of the United States.(4)Costs of conveyanceAn entity to which a conveyance is made under this section shall be responsible for all reasonable and necessary costs, including real estate transaction and environmental documentation costs, associated with the conveyance.(5)LiabilityAn entity to which a conveyance is made under this section shall hold the United States harmless from any liability with respect to activities carried out, on or after the date of the conveyance, on real property conveyed. The United States shall remain responsible for any liability with respect to activities carried out, before such date, on the real property conveyed.307.Clatsop County, OregonThe portions of the project for raising and improving existing levees of Clatsop County Diking District No. 13, in Clatsop County, Oregon, authorized by section 5 of the Act of June 22, 1936 (49 Stat. 1590), that are referred to as Christensen No. 1 Dike No. 42 and Christensen No. 2 Levee No. 43 are no longer authorized beginning on the date of enactment of this Act.308.Kissimmee River restoration, Central and Southern FloridaNot later than 30 days after the date of enactment of this Act, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a report on the total estimated value of in-kind contributions made by the non-Federal interest with respect to the following six actions, as described in the final report of the Director of Civil Works on the Central and Southern Florida Project, Kissimmee River Restoration Project, dated April 27, 2018:(1)Shady Oaks Fish Camp land preparation.(2)Rocks Fish Camp land preparation.(3)Levee breaching of Sparks Candler and Bronson Levees.(4)Packingham Slough construction related to land acquisition.(5)Engineering analysis of River Acres engineering solution.(6)Small local levee modifications.309.Lytle and Cajon Creeks, CaliforniaThat portion of the channel improvement project, Lytle and Cajon Creeks, California, authorized to be carried out as a part of the project for the Santa Ana River Basin, California, by the Act of December 22, 1944 (Chapter 665; 58 Stat. 900) that consists of five earth-filled groins commonly referred to as the Riverside Avenue groins is no longer authorized as a Federal project beginning on the date of enactment of this Act.310.Yuba River Basin, California(a)In generalThe project for flood damage reduction, Yuba River Basin, California, authorized by section 101(a)(10) of the Water Resources Development Act of 1999 (113 Stat. 275) is modified to allow a non-Federal interest to construct a new levee to connect the existing levee with high ground.(b)Project descriptionThe levee to be constructed shall tie into the existing levee at a point Northing 2186189.2438, Easting 6703908.8657, thence running east and south along a path to be determined to a point Northing 2187849.4328, Easting 6719262.0164.(c)Cooperation agreementThe Secretary shall execute a conforming amendment to the Memorandum of Understanding Respecting the Sacramento River Flood Control Project with the State of California dated November 30, 1953, that is limited to changing the description of the project to reflect the modification.(d)No Federal cost(1)Review costsBefore construction of the levee described in subsection (b), the Secretary may accept and expend funds received from a non-Federal interest to review the planning, engineering, and design of the levee described in subsection (b) to ensure that such planning, engineering, and design complies with Federal standards.(2)Non-Federal shareThe non-Federal share of the cost of constructing the levee shall be 100 percent.311.Boston harbor reserved channel deauthorizations(a)40-foot reserved channel(1)In generalThe portions of the project for navigation, Boston Harbor, Massachusetts, authorized by the first section of the Act of October 17, 1940 (54 Stat. 1198, chapter 895) and modified by section 101 of the River and Harbor Act of 1958 (72 Stat. 297), section 101(a)(13) of the Water Resources Development Act of 1990 (104 Stat. 4607), and section 7002(1) of the Water Resources Reform and Development Act of 2014 (128 Stat. 1365) described in paragraph (2) are no longer authorized beginning on the date of enactment of this Act.(2)Areas described(A)First areaThe first areas described in this paragraph are—(i)beginning at a point N. 2950154.45, E. 785995.64;(ii)running southwesterly about 1451.63 feet to a point N. 2950113.83, E. 784544.58;(iii)running southeasterly about 54.00 feet to a point N. 2950059.85, E. 784546.09;(iv)running southwesterly about 1335.82 feet to a point N. 2950022.48, E. 783210.79;(v)running northwesterly about 83.00 feet to a point N. 2950105.44, E. 783208.47;(vi)running northeasterly about 2787.45 feet to a point N. 2950183.44, E. 785994.83; and(vii)running southeasterly about 29.00 feet to the point described in clause (i).(B)Second areaThe second areas described in this paragraph are—(i)beginning at a point N. 2950502.86, E. 785540.84;(ii)running northeasterly about 46.11 feet to a point N2950504.16, E785586.94;(iii)running southwesterly about 25.67 feet to a point N. 2950480.84, E. 785576.18;(iv)running southwesterly to a point N. 2950414.32, E. 783199.83;(v)running northwesterly about 8.00 feet to a point N. 2950422.32, E. 783199.60;(vi)running northeasterly about 2342.58 feet to a point N. 2950487.87, E. 785541.26; and(vii)running northwesterly about 15.00 feet to the point described in clause (i).(b)35-foot reserved channel(1)In generalThe portions of the project for navigation, Boston Harbor, Massachusetts, authorized by the first section of the Act of October 17, 1940 (54 Stat. 1198, chapter 895) and modified by section 101 of the River and Harbor Act of 1958 (72 Stat. 297) described in paragraph (2) are no longer authorized beginning on the date of enactment of this Act.(2)Areas described(A)First areaThe first areas described in this paragraph are—(i)beginning at a point N. 2950143.44, E. 787532.14;(ii)running southeasterly about 22.21 feet to a point N. 2950128.91, E. 787548.93;(iii)running southwesterly about 4,339.42 feet to a point N. 2950007.48, E. 783211.21;(iv)running northwesterly about 15.00 feet to a point N. 2950022.48, E. 783210.79; and(v)running northeasterly about 4,323.05 feet to the point described in clause (i).(B)Second areaThe second areas described in this paragraph are—(i)beginning at a point N. 2950502.86, E. 785540.84;(ii)running southeasterly about 15.00 feet to a point N. 2950487.87, E. 785541.26;(iii)running southwesterly about 2342.58 feet to a point N. 2950422.32, E. 783199.60;(iv)running southeasterly about 8.00 feet to a point N. 2950414.32, E. 783199.83;(v)running southwesterly about 1339.12 feet to a point N. 2950376.85, E. 781861.23;(vi)running northwesterly about 23.00 feet to a point N. 2950399.84, E. 781860.59; and(vii)running northeasterly about 3681.70 feet to the point described in clause (i).312.Continued authorization of certain projectsNotwithstanding the third sentence of section 1001(b)(2) of the Water Resources Development Act of 1986 (33 U.S.C. 579a(b)(2)), projects and separable elements of projects identified in the fiscal year 2017 report prepared in accordance with such section and submitted to Congress on December 15, 2016, shall not be deauthorized unless such projects and separable elements meet the requirements of section 1301(b)(1)(A) of the Water Resources Development Act of 2016 (130 Stat. 1687).313.Puget sound nearshore ecosystem restorationSection 544(f) of the Water Resources Development Act of 2000 (Public Law 106–541; 114 Stat. 2675) is amended—(1)by striking $40,000,000 and inserting $60,000,000; and(2)by striking $5,000,000 and inserting $10,000,000.314.Land conveyance(a)In generalOn the date of enactment of this Act, the Secretary of the Army shall convey to the City of Bainbridge, Georgia, without monetary consideration and subject to subsection (b), all right, title, and interest in and to real property described in subsection (c).(b)Terms and conditions(1)In generalThe conveyance by the United States under this subsection shall be subject to—(A)the condition that the City of Bainbridge agree to operate, maintain, and manage the property for fish and wildlife, recreation, and environmental purposes at no cost or expense to the United States; and(B)such other terms and conditions as the Secretary determines to be in the interest of the United States.(2)ReversionIf the Secretary determines that the real property conveyed under paragraph (1) ceases to be held in public ownership or the city ceases to operate, maintain, and manage the real property in accordance with this subsection, all right, title, and interest in and to the property shall revert to the United States, at the option of the Secretary.(c)PropertyThe property to be conveyed is composed of the following 3 parcels of land:(1)Parcel 1All that tract or parcel of land lying and being in Land Lots 226. and 228, Fifteenth Land District, and Land Lots 319, 320, 321, 322, 323 and 358, Twentieth Land District, Decatur County, Georgia, more particularly described as follows:Beginning at a concrete monument stamped 358 which is 950 feet, more or less, North of the South line and 600 feet, more or less, West of the
			 East line of said Land Lot 358, at a corner of a tract of land owned by
			 the United States of America at Lake Seminole and at plane coordinate
			 position North 318,698.72 feet and East 360,033.38 feet based on
			 Transverse Mercator Projection, Georgia West Zone; Thence Due West 75 feet, more or less, to the contour at elevation 77.0 feet above Mean Sea Level;Thence Northeasterly along the meanders of said 77.0 foot contour a distance of 20,600 feet, more
			 or less, to the mouth of the entrance channel to the arena and boat basin;Thence N 75° E 150 feet, more or less, to another point on said 77.0 foot contour;Thence Northeasterly along the meanders of said 77.0 foot contour a distance of 3,300 feet, more or
			 less, to a point which is on the boundary of said United States tract and
			 on the boundary of a tract of land now or formerly owned by the City of
			 Bainbridge, Georgia;Thence along the boundary of said United States tract the following courses:S 10° 52′ E along the boundary of said City of Bainbridge tract 830 feet, more or less, to a corner
			 of said tract;S 89° 45′ E along the boundary of said City of Bainbridge tract 700 feet, more or less, to a
			 concrete monument stamped J1A, coordinates of said monument being North 328,902.34 feet and East 369,302.33 feet;S 22° 25′ W 62 feet, more or less, to a corner of another tract of land owned by the City of
			 Bainbridge, Georgia;S 88° 07′ W along the boundary of said City of Bainbridge tract 350 feet, more or less to a corner
			 of said tract;N 84° 00′ W along the boundary of said City of Bainbridge tract 100.5 feet to a corner said tract;S 88° 07′ W along the boundary of said City of Bainbridge tract 300.0 feet to a corner of said
			 tract;S 14° 16′ W along boundary of said City of Bainbridge tract 89.3 feet to a corner of said tract;Southwesterly along the boundary of said City of Bainbridge tract which is along a curve to the
			 right with a radius of 684.69 feet an arc distance of 361.8 feet to a
			 corner of said tract;S 30° 00′ W along the boundary of said City of Bainbridge tract 294.0 feet to a corner of said
			 tract;S 10° 27.′ W along the boundary of said City of Bainbridge tract 385.0 feet to a corner of said
			 tract;N 73° 31′ W 38 feet, more or less, to a concrete monument;S 16° 25′ W 563.7 feet to a concrete monument stamped J7A;S 68° 28′ W 719.5 feet to a concrete monument stamped J9A;S 68° 28′ W 831.3 feet to a concrete monument stamped J12A; S 89° 39′·E 746.7 feet to a concrete monument stamped J11A; S 01° 22′ w 80.0 feet to a concrete monument stamped J11B;N 89° 39′ W 980.9 feet to a concrete monument stamped J13A;S 01° 21′ W 560.0 feet to a concrete monument stamped J15A;S 37° 14′ W 1,213.0 feet;N 52° 46′ W 600.0 feet;S 37° 14′ W 1,000.0 feet;S 52° 46′ E 600.0 feet;S 37° 14′ W 117.0 feet to a concrete monument stamped 320/319;S 37° 13′ W 1,403.8 feet to a concrete monument stamped 322/319;S 37° 13′ W 2,771.4 feet to a concrete monument stamped 322/323;S 37° 13′ W 1,459.2 feet;N 89° 04′ W 578.9 feet;S 53° 42′ W 367.7 feet;S 43° 42′ W 315.3 feet;S 26° 13′ W 654.9 feet, more or less, to the point of beginning.Containing 550.00 acres, more or less, and being a part of Tracts L-1105 and L-1106 of Lake
 Seminole.(2)Parcel 2All that tract or parcel of land lying and lying and being in Land Lot 226, Fifteenth Land District, Decatur County, Georgia, more particularly described as follows:Beginning at a point which is on the East right-of-way line of the Seaboard Airline Railroad, 215
			 feet North of the South end of the trestle over the Flint River, and at a
			 corner of a tract of land owned by the United States of America at Lake
			 Seminole;Thence Southeasterly along the boundary of said United States tract which is along a curve to the
			 right a distance of 485 feet, more or less, to a point which is 340 feet,
			 more or less, S 67° 00′ E from the South end of said trestle, and at a
			 corner of said United States tract;Thence N 70° 00′ E along the boundary of said United States tract 60.0 feet to a corner of said
			 tract;Thence Northerly along the boundary of said United States tract which is along a curve to the right
			 a distance of 525 feet, more or less, to a corner of said tract;Thence S 05° 00′ W along the boundary of said United States tract 500.0 feet to a corner of said
			 tract;Thence Due West along the boundary of said United States tract 370 feet, more or less, to a point
			 which is on the East right-of-way line of said railroad and at a corner of
			 said United States tract;Thence N 13° 30′ W along the boundary of said United States tract which is along the East
			 right-of-way line of said railroad a distance of 310 feet, more or less,
 to the point of beginning.Containing 3.67 acres, more or less, and being all of Tract L-1124 of Lake Seminole.Parcels 1 and 2 contain in the aggregate 553.67 acres, more or less.(3)Parcel 3All that tract or panel of land lying and being in Land Lot 225, Fifteenth Land District, Decatur County, Georgia, more particularly described as follows:Beginning at an iron marker designated 225/226/, which is on the South line and 500 feet, more or less, West of the Southeast corner of said Land
			 Lot 225 at a corner of a tract of land owned by the United States of
			 America at Lake Seminole and at plane coordinate position North 330,475.82
			 feet and East 370,429.36 feet, based on Transverse Mercator Projection,
			 Georgia West Zone;Thence Due West along the boundary of said United States tract a distance of 53.0 feet to a
			 monument stamped 225/226-A;Thence continue Due West along the boundary of said United States tract a distance of 56 feet, more
			 or less, to a point on the East bank of the Flint River;Thence Northerly, upstream, along the meanders of the East bank of said river a distance of 1,200
			 feet, more or less, to a point which is on the Southern right-of-way line
			 of U.S. Highway No. 84 and at a corner of said United States tract;Thence Easterly and Southeasterly along the Southern right-of-way line of said highway, which is
			 along the boundary of said United States tract a distance of 285 feet,
			 more or less, to a monument stamped L-23-1, the coordinates of said monument being North 331,410.90 and East 370,574.96;Thence S 02° 25′ E along the boundary of said United States tract a distance of 650.2 feet to a
			 monument stamped 225-A;Thence S 42° 13′ E along the boundary of said United States tract a distance of 99.8 feet to a
			 monument stamped 225;Thence S 48° 37′ W along the boundary of said United States tract a distance of 319.9 feet, more or
 less, to the point of beginning.Containing 4.14 acres, more or less, and being all of Tract L-1123 of the Lake Seminole Project.315.Cedar River, Cedar Rapids, IowaThe Secretary shall expedite completion of the project for flood risk management, Cedar River, Cedar Rapids, Iowa, authorized by section 7002(2) of the Water Resources Development Act of 2014 (128 Stat. 1366).316.Corps of Engineers bridge repair and divestiture program for New England evacuation routesSubject to the availability of appropriations, the Secretary may repair or replace, as necessary, any bridge owned and operated by the Secretary that is—(1)located in any of the States of Connecticut, Maine, Massachusetts, New Hampshire, Rhode Island, and Vermont; and(2)necessary for evacuation during an extreme weather event.317.Port of Whitman County(a)DefinitionsIn this section:(1)Federal landThe term Federal land means the approximately 288 acres of land situated in Whitman County, Washington, contained within Tract D of Little Goose Lock and Dam.(2)Non-Federal landThe term non-Federal land means a tract or tracts of land owned by the Port of Whitman County, Washington, that the Secretary determines, with approval of the Washington Department of Fish and Wildlife and the Secretary of the Interior acting through the Director of the United States Fish and Wildlife Service, equals or exceeds the value of the Federal land both as habitat for fish and wildlife and for recreational opportunities related to fish and wildlife.(b)Land exchangeOn conveyance by the Port of Whitman County to the United States of all right, title, and interest in and to the non-Federal land, the Secretary of the Army shall convey to the Port of Whitman County all right, title, and interest of the United States in and to the Federal land.(c)Deeds(1)Deed to non-Federal landThe Secretary may only accept conveyance of the non-Federal land by warranty deed, as determined acceptable by the Secretary.(2)Deed to Federal landThe Secretary shall convey the Federal land to the Port of Whitman County by quitclaim deed and subject to any reservations, terms, and conditions the Secretary determines necessary to allow the United States to operate and maintain the Lower Snake River Project and to protect the interests of the United States.(d)Cash paymentIf the appraised fair market value of the Federal land, as determined by the Secretary, exceeds the appraised fair market value of the non-Federal land, as determined by the Secretary, the Port of Whitman County shall make a cash payment to the United States reflecting the difference in the appraised fair market values.(e)Administrative expensesThe Port of Whitman County shall be responsible for the administrative costs of the transaction in accordance with section 2695 of title 10, United States Code.(f)LiabilityThe Port of Whitman County shall hold the United States harmless from any liability with respect to activities carried out on the Federal land on or after the date of the conveyance.(g)Applicability of real property screening provisionsSection 2696 of title 10, United States Code, shall not apply to the conveyance of the Federal land under this section.(h)Survey to obtain legal descriptionThe exact acreage and legal description of the Federal land and non-Federal land shall be determined by a survey that is satisfactory to the Secretary.318.Hampton Harbor, New Hampshire, navigation improvement projectIn carrying out the project for navigation, Hampton Harbor, New Hampshire, under section 107 of the River and Harbor Act of 1960 (33 U.S.C. 577), the Secretary shall use all existing authorities of the Secretary to mitigate severe shoaling.319.Portsmouth Harbor and Piscataqua RiverThe Secretary shall expedite the project for navigation for Portsmouth Harbor and the Piscataqua River authorized by section 101 of the River and Harbor Act of 1962 (76 Stat. 1173).IVWater Resources Infrastructure401.Project authorizationsThe following projects for water resources development and conservation and other purposes, as identified in the reports titled Report to Congress on Future Water Resources Development submitted to Congress on March 17, 2017, and February 5, 2018, respectively, pursuant to section 7001 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2282d) or otherwise reviewed by Congress are authorized to be carried out by the Secretary substantially in accordance with the plans, and subject to the conditions, described in the respective reports or decision documents designated in this section:(1)NavigationA. StateB. NameC. Date of Report of Chief of EngineersD. Estimated Costs1. TXGalveston Harbor Channel Extension Project, Houston-Galveston Navigation Channels Aug. 8, 2017Federal: $10,046,000Non-Federal: $3,349,000Total: $13,395,000(2)Flood risk managementA. StateB. NameC. Date of Report of Chief of EngineersD. Estimated Costs1. NY Mamaroneck-Sheldrake RiversDec. 14, 2017Federal: $53,500,000Non-Federal: $28,750,000Total: $82,250,0002. HIAla Wai CanalDec. 21, 2017Federal: $198,962,000; Non-Federal: $107,133,000Total: $306,095,000(3)Hurricane and storm damage risk reductionA. StateB. NameC. Date of Report of Chief of EngineersD. Estimated Initial Costs and Estimated Renourishment Costs1. FL St. Johns CountyAug. 8, 2017Initial Federal: $5,712,000 Initial Non-Federal: $19,122,000Initial Total: $24,834,000 Renourishment Federal: $9,484,000Renourishment Non-Federal: $44,099,000Renourishment Total: $53,583,0002. TXSabine Pass to Galveston BayDec. 7, 2017Initial Federal: $2,157,202,000 Initial Non-Federal: $1,161,570,000 Initial Total: $3,318,772,0003. FLSt. Lucie CountyDec. 15,  2017Initial Federal: $7,097,000Initial Non-Federal: $13,179,000 Initial Total: $20,276,000 Renourishment Federal: $8,915,000Renourishment Non-Federal: $24,105,000Renourishment Total: $33,020,000(4)Flood risk management and ecosystem restorationA. StateB. NameC. Date of Report of Chief of EngineersD. Estimated Costs1. NMEspañola Valley, Rio Grande May 11, 2018Federal: $40,117,000Non-Federal: $21,601,000Total: $61,718,000(5)Modifications and other projectsA. StateB. NameC. Date of DecisionDocumentD. Estimated Costs1. GASavannah Harbor Expansion Project Dec. 5, 2016Federal: $677,613,600Non-Federal: $295,829,400Total: $973,443,0002. KYKentucky River Locks and Dams - 1, 2, 3, and 4 April 20, 2018 Federal: $0Non-Federal: $0Total: $0Passed the House of Representatives June 6, 2018.Karen L. Haas,Clerk.June 26, 2018Read twice and placed on the calendar